15‐2028‐cr 
      United States v. Epskamp                    


      15‐2028‐cr                                                               
      United States v. Epskamp 


 1                                                        In the
 2                   United States Court of Appeals
 3                                     For the Second Circuit
                                                         
 4                                              August Term, 2015 
 5                                               No. 15‐2028‐cr 

 6                                      UNITED STATES OF AMERICA,  
 7                                               Appellee, 

 8                                                              v. 

 9            NICOLAS EPSKAMP, ALSO KNOWN AS SEALED DEFENDANT 2, 
10                            Defendant‐Appellant.* 
                                         

11                   Appeal from the United States District Court 
12                       for the Southern District of New York. 
13                   No. 1:12‐cr‐00120 ― Richard J. Sullivan, Judge. 
                                             
                                             
14                                ARGUED: MAY 11, 2016 
15                              DECIDED: AUGUST 5, 2016 
                                 
                                             
16               Before: CABRANES, STRAUB, and LOHIER, Circuit Judges. 
17                                           

                                                             
      * The Clerk of Court is directed to amend the caption to read as shown above.  
                            UNITED STATES V. EPSKAMP 

 1           Appeal from the final judgment of conviction entered upon 
 2    Defendant‐Appellant Nicolas Epskamp by the United States District 
 3    Court for the Southern District of New York (Richard J. Sullivan, 
 4    Judge) for conspiring to possess with intent to distribute a controlled 
 5    substance on board an aircraft registered in the United States and 
 6    possessing with intent to distribute a controlled substance on board 
 7    an aircraft registered in the United States.  Epskamp challenges the 
 8    extraterritorial application of federal narcotics law to his conduct, 
 9    both with respect to the statutory application of 21 U.S.C. § 959(b) 
10    and the exercise of such extraterritorial jurisdictional under 
11    principles of due process.  Because we find that Epskamp’s conduct 
12    was proscribed by § 959(b) and that the exercise of jurisdiction in 
13    this case did not violate due process, we AFFIRM the final judgment 
14    of the District Court.   
                                            
                                            
15                        AVROM ROBIN, (Ira D. London, on the brief), Law 
16                        Offices of London & Robin, New York, NY, for 
17                        Nicholas Epskamp. 

18                       SHANE T. STANSBURY (Ian McGinley, Anna M. 
19                       Skotko, on the brief), Assistant United States 
20                       Attorneys, for Preet Bharara, United States 
21                       Attorney for the Southern District of New York, 
22                       New York, NY. 
                                          

23    STRAUB, Circuit Judge: 

24          Defendant‐Appellant Nicolas Epskamp appeals from a 

25    judgment entered June 24, 2015 in the Southern District of New York 



                                        ‐2‐ 
                                       UNITED STATES V. EPSKAMP 

 1    (Richard J. Sullivan, Judge).  The judgment followed a seven day jury 

 2    trial in which Epskamp was found guilty of both counts in a two‐

 3    count superseding indictment charging him with (1) conspiracy to 

 4    possess with intent to distribute a controlled substance on board an 

 5    aircraft registered in the United States, in violation of  21 U.S.C. §§ 

 6    812, 959(b)(2), and 960(a)(3); and (2) possessing with intent to 

 7    distribute a controlled substance on board an aircraft registered in 

 8    the United States, in violation of 21 U.S.C. §§ 812, 959(b)(2), and 18 

 9    U.S.C. § 2.1  The controlled substance alleged to be involved in each 

10    count was 5 kilograms and more of mixture and substances 

11    containing a detectable amount of cocaine, a violation of 21 U.S.C. § 

12    960(b)(1)(B).  The District Court principally sentenced Epskamp to 

13    264 months of incarceration.   




                                                           
      1 Prior to trial, Epskamp moved for dismissal of the indictment for lack of 

      jurisdiction.  The arguments raised in that motion—which was denied by the 
      District Court on June 7, 2013—constitute the principalissues discussed in this 
      appeal. 


                                                              ‐3‐ 
                            UNITED STATES V. EPSKAMP 

 1          Epskamp raises five issues on appeal:  First, he argues that the 

 2    District Court lacked the power to exercise jurisdiction over his 

 3    extraterritorial conduct, as a matter of both statutory and 

 4    constitutional law.  Second, he contends that the government 

 5    adduced insufficient evidence at trial to support a conviction.  Third, 

 6    he claims that the District Court erred in its jury charge by 

 7    instructing the jury that it could find Epskamp guilty without 

 8    determining whether he knew of the aircraft’s registration in the 

 9    United States.  Fourth, with respect to sentencing, he argues that the 

10    District Court clearly erred in denying him a minor role reduction 

11    pursuant to U.S.S.G. § 3B1.2(b).  Fifth, he contends that he was 

12    deprived of his Fifth and Sixth Amendment rights due to the 

13    government’s alleged failure to assist in arranging for the testimony 

14    of an exculpatory witness incarcerated in the Federal Republic of 

15    Germany.   




                                        ‐4‐ 
                            UNITED STATES V. EPSKAMP 

 1          We address two issues implicated by Epskamp’s various 

 2    challenges: (1) the proper construction of 21 U.S.C. § 959, 

 3    particularly with respect to its extraterritorial application and 

 4    whether it requires a defendant’s knowledge of the relevant 

 5    jurisdictional nexus (i.e., knowing that the aircraft involved is 

 6    owned by a United States citizen or registered in the United States); 

 7    and (2) whether application of § 959 to Epskamp’s conduct violates 

 8    constitutional due process.  We hold that Epskamp’s conduct falls 

 9    squarely within the ambit of § 959 and that the District Court’s 

10    exercise of jurisdiction was consistent with due process.  The 

11    remainder of Epskamp’s arguments do not warrant significant 

12    explication and are resolved by separate Summary Order, to be 

13    issued simultaneously with this Opinion.  Accordingly, we AFFIRM 

14    the judgment below.  

15           

16           




                                         ‐5‐ 
                                       UNITED STATES V. EPSKAMP 

 1                                             BACKGROUND 

 2           The evidence produced at trial revealed that the investigation 

 3    leading to Epskamp’s arrest commenced in October 2011 when the 

 4    United States Drug Enforcement Administration (“DEA”) was 

 5    informed by an American airplane charter company that a Lebanese 

 6    individual was seeking to charter a flight from the Dominican 

 7    Republic to Antwerp, Belgium in November 2011.  The company 

 8    told the DEA that two foreign nationals would be transporting a 

 9    substantial quantity of narcotics on the flight in approximately 20 to 

10    30 suitcases.   

11           After receiving this information, the DEA—in conjunction 

12    with a specialized narcotics division of the Dominican National 

13    Police2—commenced surveillance of La Romana Airport, located 

14    approximately 65 miles east of the Dominican capital, Santo 

15    Domingo.  The Dominican police involved in the operation recruited 
                                                           
      2 This unit was known formally as the División Táactica de Investigaciones 
      Sensitives, or “DITIS.”  See Joint App’x at 267.  Its members were specially vetted 
      to engage in sensitive police operations.   


                                                              ‐6‐ 
                                       UNITED STATES V. EPSKAMP 

 1    two undercover pilots, Carlos Medina (“UC‐1”) and Danny Jesus 

 2    (“UC‐2”) and arranged for them to be introduced to Rawson “Roy” 

 3    Watson, a British citizen who was involved in the scheme.3   

 4    In early November 2011, UC‐1 met with Rawson at the so‐called 

 5    “VIP” terminal in La Romana Airport.  Rawson informed UC‐1 that 

 6    the flight was being rescheduled and provided UC‐1 his telephone 

 7    number.  Legal authorization was then obtained to begin 

 8    intercepting communications over Watson’s phone.  Watson 

 9    ultimately informed UC‐1 that he would be transporting 

10    approximately 600 kilograms of cocaine and that UC‐1 would be 

11    paid $400,000 for his efforts.4   

12           Intercepted communications over the following weeks reveal 

13    the various logistical challenges facing those who seek to smuggle 


                                                           
      3 Watson, a co‐defendant of Epskamp’s below, entered a guilty plea and was 

      sentenced principally to 204 months of imprisonment.  See United States v. 
      Epskamp, No. 1:12‐cr‐00120‐RJS‐1, ECF Docket No. 147.  Although he entered a 
      notice of appeal on April 22, 2014, see id. at ECF Docket No. 148, he is not a 
      participant in this appeal.   
      4 UC‐1 was also paid $30,000 as an advanced payment for the flight.   




                                                              ‐7‐ 
                                       UNITED STATES V. EPSKAMP 

 1    large quantities of narcotics over international borders.  The flight 

 2    was repeatedly delayed and rescheduled throughout November.  

 3    The chartered aircraft was searched by a Dominican police unit 

 4    unaffiliated with the investigation.  Although the search did not 

 5    yield any evidence—the plane had not yet been laden with 

 6    cocaine—the search convinced the participants that they would need 

 7    to obtain a new aircraft, specifically an aircraft registered in the 

 8    United States, which would draw less suspicion from Dominican 

 9    authorities.5 

10           After these setbacks, Watson left the Dominican Republic for 

11    several weeks, telling UC‐1 that he was visiting Lebanon and the 

                                                           
      5  Watson specifically informed UC‐1 that they would need an “N tail number” 
      aircraft, rather than an “H tail number” aircraft.  See Joint App’x at 245.  An 
      aircraft registration number beginning with an “N” indicates registration in the 
      United States, whereas a registration number beginning with “H” reflects 
      registration in the Dominican Republic.  See, e.g., 14 C.F.R. § 45.23(a) (“Each 
      operator of an aircraft must display on that aircraft marks consisting of the 
      Roman capital letter ‘N’ (denoting United States registration) followed by the 
      registration number of the aircraft.”); accord International 
      Standards: Aircraft Nationality and Registration Marks, International Civil 
      Aviation Organization, Convention on International Civil Aviation, Annex 7, 
      §3.1 (5th ed. 2003). 
       


                                                              ‐8‐ 
                           UNITED STATES V. EPSKAMP 

 1    Netherlands.  The two remained in contact via email, with Watson 

 2    proposing solutions to the challenges they had been facing at La 

 3    Romana Airport, including developing a dummy flight plan 

 4    indicating the charter aircraft was bound for Africa, rather than 

 5    Belgium, and also bribing a Dominican military officer.  See United 

 6    States v. Epskamp, No. 1:12‐cr‐00120‐RJS‐2, ECF Docket No. 190 at 

 7    414‐22. 

 8           In early December 2011, Watson returned to the Dominican 

 9    Republic with Pako Podunajec, a Dutch citizen who testified as a 

10    cooperating witness for the government at trial.  Podunajec—who 

11    spoke Dutch, English, German, Spanish, and Croatian—was to serve 

12    as translator between Watson and two Colombian nationals who 

13    would ultimately supply the conspirators with 1,000 kilograms of 

14    cocaine.   

15           Around the same time, on December 4, 2011, Defendant‐

16    Appellant Epskamp, who is also a Dutch citizen, likewise traveled 




                                        ‐9‐ 
                           UNITED STATES V. EPSKAMP 

 1    from the Netherlands to the Dominican Republic, where he checked 

 2    into a hotel in Santo Domingo.  Podunajec testified that he was 

 3    instructed by Watson to visit Epskamp and provide him with $2,000 

 4    in cash that the Colombians had given to Watson.  He further 

 5    testified that Watson told him that Epskamp—to whom Watson 

 6    referred as the “Journalist” or “Journey”—would be traveling to 

 7    Belgium from the Dominican Republic with “the thousand keys of 

 8    cocaine.”  Joint App’x at 193.    When Podunajec visited Epskamp at 

 9    his hotel and provided him with the $2,000, the two had a brief 

10    conversation in Dutch, during which Epskamp asked whether he 

11    would be leaving soon and whether he would be heading to Africa 

12    or Belgium.  Podunajec responded that he should ask “Ali”—the 

13    Lebanese individual arranging for the shipment in conjunction with 

14    Watson—but that he believed Epskamp would be leaving soon for 

15    Belgium with “the thousand keys of cocaine.”  Id.  Epskamp told 

16    Podunajec that he was participating in the scheme to pay off a drug 




                                      ‐10‐ 
                            UNITED STATES V. EPSKAMP 

 1    debt.  He further explained that, in order to play his role as courier, 

 2    he had been instructed to “take the flight, be like a millionaire on the 

 3    flight,” id. at 194, and in return his debt would be forgiven and he 

 4    would be paid an additional 50,000 euros.   

 5          Over the next several weeks, Podunajec met repeatedly with 

 6    both Epskamp and Watson to discuss logistics for the flight.  During 

 7    one such meeting, Podunajec observed Watson give an additional 

 8    $1,500 to Epskamp.  Although the precise date is not clear, at some 

 9    point during this time period, Podunajec brought Epskamp from his 

10    hotel in Santo Domingo to a hotel closer to La Romana Airport.  At a 

11    subsequent meeting, Watson told Epskamp that he would be 

12    departing soon for Belgium.   

13          On December 15, 2011—at 3:45 a.m.—Watson collected 

14    Epskamp at the hotel near La Romana Airport.  During this time, 

15    Watson communicated with “Ali” via BlackBerry Messenger.  Ali 

16    repeatedly asked Watson about the status of the “Journalist,” and 




                                        ‐11‐ 
                             UNITED STATES V. EPSKAMP 

 1    further instructed that the pair put on their “uniforms.”  See United 

 2    States v. Epskamp, No. 1:12‐cr‐00120‐RJS‐2, ECF Docket No. 188 at 

 3    200‐205. 

 4          Watson and Epskamp proceeded to the airport, where they 

 5    met with the two undercover pilots, one of whom carried an audio 

 6    and video recording device.   Epskamp was, according to the 

 7    testimony of UC‐1, “dressed very, very elegantly, as a gentlemen, as 

 8    a real executive, with a jacket, a tie, and a scarf.”  Joint App’x at 254.  

 9    Watson was dressed to look like a member of the flight crew.  Id.  

10    The pair proceeded through the VIP terminal of La Romana Airport 

11    and boarded a charter airplane bearing an “N” registration number 

12    on its tail, indicating registration in the United States.  On board the 

13    aircraft, strewn about the cabin, were approximately 20 suitcases 

14    containing over 1,000 kilograms of cocaine that had previously been 

15    loaded by the Colombian members of the conspiracy.  UC‐1 testified 

16    that there were so many suitcases in the cabin that he “had to walk 




                                         ‐12‐ 
                             UNITED STATES V. EPSKAMP 

 1    on top of suitcases because the aisles were blocked by them.”  Id. at 

 2    257.  He further testified that he discreetly opened two or three 

 3    suitcases and was able to “confirm that there were those square‐

 4    shaped packages of cocaine that [are] commonly used to pack 

 5    [narcotics]” within the suitcases.  Id.   

 6           As those onboard the plane waited to depart, an airport 

 7    official approached the aircraft and informed Epskamp that he had 

 8    to disembark and speak with an immigration official.  Epskamp 

 9    returned to the terminal while Watson remained on the plane.  

10    Dominican police officers then arrested Epskamp and Watson.  A 

11    subsequent search of the aircraft revealed approximately 1,000 

12    kilograms of cocaine, divided into approximately 1,000 bricks.  A 

13    number of Epskamp’s personal belongings were also found on the 

14    plane.   

15           In November 2012, Epskamp was transferred to the United 

16    States and brought to the Southern District of New York for trial.   




                                          ‐13‐ 
                            UNITED STATES V. EPSKAMP 

 1                          STANDARD OF REVIEW 

 2          The specific challenges raised by Epskamp that we address in 

 3    this Opinion concern statutory interpretation and constitutional due 

 4    process rights.  “We review questions of statutory interpretation de 

 5    novo.”  Roach v. Morse, 440 F.3d 53, 56 (2d Cir. 2006).  With respect to 

 6    a claimed due process violation, “we review the district court’s 

 7    factual determinations for clear error,” while “[t]he constitutional 

 8    significance of those findings, including the ultimate determination 

 9    of whether due process has been violated, is reviewed de novo.” 

10    United States v. El‐Hage, 213 F.3d 74, 79 (2d Cir. 2000). 

11                                 DISCUSSION 

12    I.    The District Court Properly Construed 21 U.S.C. § 959(b) to 
13          Proscribe Epskamp’s Conduct 
14           
15          Epskamp was convicted for possessing with intent to 

16    distribute a controlled substance aboard an aircraft registered in the 




                                         ‐14‐ 
                                       UNITED STATES V. EPSKAMP 

 1    United States, a crime under 21 U.S.C. § 959(b)(2), and conspiring to 

 2    do the same.6  Section 959(b) specifically states that: 

 3           It shall be unlawful for any United States citizen on board any 
 4           aircraft, or any person on board an aircraft owned by a United 
 5           States citizen or registered in the United States, to— 
 6            
 7                  (1) manufacture or distribute a controlled 
 8                      substance or listed chemical; or 
 9                       
10                  (2) possess a controlled substance or listed 
11                      chemical with intent to distribute.
12 
13    21 U.S.C. § 959(b). 
14           
15          Subsection (c), titled “Acts committed outside territorial 

16    jurisdiction of United States; venue” then further explains in 

17    relevant part that: 

                                                           
      6  Congress amended § 959 on May 16, 2016 to add a new subsection “a,” to add a 
      new subsection “b,” and to “redesignat[e] subsections (b) and (c) as subsections 
      (c) and (d), respectively.”  Transnational Drug Trafficking Act of 2015, Pub. L. 
      No. 114–154, § 2, 130 Stat. 387 (2016).  Because Epskamp was charged under the 
      previous iteration of the statute, and because the amendments do not 
      substantively change any aspect of the statutory analysis, we shall refer to the 
      statute throughout this opinion as it existed during the course of Epskamp’s trial 
      and at the time of his conviction.  See also United States v. Knowles, —F. Supp. 
      3d—, 2016 WL 3365373, at *1 n.1 (D.D.C. June 16, 2016) (observing that the 
      Transnational Drug Trafficking Act of 2015 had no substantive impact on the 
      scope of pre‐amendment subsections (b) and (c)).   
       


                                                              ‐15‐ 
                            UNITED STATES V. EPSKAMP 

 1                 This  section  is  intended  to  reach  acts  of 
 2                 manufacture  or  distribution  committed 
 3                 outside  the  territorial  jurisdiction  of  the 
 4                 United States.  
 5     
 6    21 U.S.C. § 959(c).  
 7           
 8          Epskamp raises two arguments with respect to the 

 9    construction of these provisions.  First, he argues that § 959(b)(2) 

10    does not extend to extraterritorial conduct because § 959(c) omits 

11    reference to possession with intent to distribute.  Second, as part of 

12    both his sufficiency of the evidence argument and challenge to the 

13    District Court’s jury instructions, he argues that § 959(b) requires 

14    proof of a defendant’s knowledge that their unlawful acts occur “on 

15    board an aircraft owned by a United States citizen or registered in 

16    the United States.”  We reject both of these arguments. 

17          A.     Epskamp’s Extraterritorial Conduct Fell Within the 
18                 Scope of § 959(b) 
19     
20          Epskamp principally argues that because subsection (c) 

21    expressly references “acts of manufacture or distribution,” as 




                                         ‐16‐ 
                            UNITED STATES V. EPSKAMP 

 1    referenced also in § 959(b)(1), but not possession with intent to 

 2    distribute, as referenced in § 959(b)(2), the section is best read as 

 3    applying extraterritorially solely where a defendant is charged with 

 4    manufacturing or distributing a controlled substance, but not 

 5    possessing with intent to distribute the same.  We reject Epskamp’s 

 6    interpretation of § 959. 

 7                 1. Principles of Statutory Interpretation  

 8          In determining whether a federal statute applies 

 9    extraterritorially, we begin with the “longstanding principle of 

10    American law that legislation of Congress, unless a contrary intent 

11    appears, is meant to apply only within the territorial jurisdiction of 

12    the United States.”  Morrison v. Natʹl Austl. Bank Ltd., 561 U.S. 247, 

13    255 (2010) (internal quotations omitted).  

14          This presumption is a “canon of construction . . . rather than a 

15    limit upon Congress’s power to legislate.”  Id.  Accordingly, “[t]he 

16    presumption against extraterritoriality is only a presumption; it is 




                                         ‐17‐ 
                             UNITED STATES V. EPSKAMP 

 1    overcome by clearly expressed Congressional intent for a statute to 

 2    apply extraterritorially.”  Weiss v. Natʹl Westminster Bank PLC, 768 

 3    F.3d 202, 211 (2d Cir. 2014) (emphasis in original); accord United 

 4    States v. Vilar, 729 F.3d 62, 72 (2d Cir. 2013) (recognizing that 

 5    presumption against extraterritoriality applies to criminal, as well as 

 6    civil, statutes but that “it is beyond doubt that, as a general 

 7    proposition, Congress has the authority to enforce its laws beyond 

 8    the territorial boundaries of the United States” (internal quotations 

 9    omitted)).  Because the presumption is only “a canon of statutory 

10    interpretation,” Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659, 

11    1664 (2013), whether Congress evinces an intent for the law to apply 

12    extraterritorially is likewise a question of statutory interpretation.  

13    See, e.g., United States v. MacAllister, 160 F.3d 1304, 1307 (11th Cir. 

14    1998) (“Whether Congress has intended extraterritorial application 

15    is a question of statutory interpretation.”); United States v. Thomas, 

16    893 F.2d 1066, 1068 (9th Cir. 1990) (“Whether 18 U.S.C. § 2251(a) 




                                         ‐18‐ 
                             UNITED STATES V. EPSKAMP 

 1    applies to Thomas’ extraterritorial acts is, therefore, a question of 

 2    statutory interpretation.”).    

 3          “As with any question of statutory interpretation, we begin 

 4    with the text of the statute to determine whether the language at 

 5    issue has a plain and unambiguous meaning.”  Louis Vuitton 

 6    Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 108 (2d Cir. 2012) (citing 

 7    Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997)).  “A particular 

 8    statute’s ‘plain meaning can best be understood by looking to the 

 9    statutory scheme as a whole and placing the particular provision 

10    within the context of that statute.’”  Id. (quoting Saks v. Franklin 

11    Covey Co., 316 F.3d 337, 345 (2d Cir. 2003)).  

12          Generally speaking, “we need proceed no further” than the 

13    statute’s text and context in the broader statutory scheme.  Id.  

14    Nonetheless, “[e]xtrinsic materials have a role in statutory 

15    interpretation . . . to the extent they shed a reliable light on the 

16    enacting Legislatureʹs understanding of otherwise ambiguous 




                                         ‐19‐ 
                                       UNITED STATES V. EPSKAMP 

 1    terms.”  Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 

 2    (2005).  

 3                      2.         Analysis  

 4           We conclude that § 959(b) applies extraterritorially to acts of 

 5    possession with intent to distribute.7  This determination is 

 6    supported by the structure and context of the statute and, though 

 7    not necessary to our holding, confirmed by the statute’s enactment 

 8    history.  At the outset, we acknowledge, as other courts have, that 

 9    Epskamp’s challenge to the government’s construction of § 959 is 

10    not wholly without force.  See, e.g. United States v. Bodye, —F. Supp. 

11    3d—, 2016 WL 1091058, at *2 (D.D.C. Mar. 21, 2016) (acknowledging 

12    that the argument that § 959(b)(2) does not extend extraterritorially 

13    “appears persuasive at first”).  That Congress chose to expressly 

                                                           
      7 Although a matter of first impression for our Court, we note that every other 

      federal court to confront this issue has likewise concluded that § 959(b) extends 
      extraterritorially to acts of possession with intent to distribute.  See United States 
      v. Lawrence, 727 F.3d 386 (5th Cir. 2013); Knowles, 2016 WL 3365373, at *5‐7; United 
      States v. Bodye, —F. Supp. 3d—, 2016 WL 1091058, at *2‐4 (D.D.C. Mar. 21, 2016); 
      United States v. Malago, No. 12‐20031‐CR, 2012 WL 3962901, at *2‐5 (S.D. Fla. Sept. 
      11, 2012).;.   


                                                              ‐20‐ 
                            UNITED STATES V. EPSKAMP 

 1    refer to distribution, manufacture, and possession with intent to 

 2    distribute in § 959(b), but only distribution and manufacture in § 

 3    959(c), is perhaps an example of less than crystalline drafting.  

 4    Nonetheless, as the Supreme Court has recently recognized, merely 

 5    because a statute contains “examples of inartful drafting” does not 

 6    mean courts are incapable of discerning its meaning, particularly 

 7    with the aid of broader statutory context.  King v. Burwell, 135 S. Ct. 

 8    2480, 2492 (2015). 

 9            Turning first to the operative subsection under which 

10    Epskamp was convicted, § 959(b) begins by broadly proscribing 

11    various narcotics trafficking offenses committed by “any United 

12    States citizen on board any aircraft, or any person on board any 

13    aircraft owned by a United States citizen or registered in the United 

14    States . . . .” 21 U.S.C. § 959(b) (emphases added).  This language 

15    establishes two classes of defendants, each extremely broad in scope 

16    yet retaining a distinct United States nexus:  (1) any person (as 




                                        ‐21‐ 
                            UNITED STATES V. EPSKAMP 

 1    compared to any United States citizen) provided that they commit 

 2    the acts on board any United States‐owned or registered plane and 

 3    (2) any United States citizen aboard any aircraft, regardless of 

 4    registration or ownership.    As other courts have observed, this 

 5    particular formulation of the provision’s jurisdictional scope appears 

 6    calibrated for broad extraterritorial application, while purposefully 

 7    retaining a distinct nexus to the United States.  See United States v. 

 8    Knowles,—F. Supp. 3d—, 2016 WL 3365373, at *6 (D.D.C. June 16, 2016) 

 9    (“The foundational element of the involvement of a U.S. citizen on 

10    board the aircraft, or the U.S. ownership or registry of the aircraft, 

11    applies to both subsections 959(b)(1) and (b)(2), and there would 

12    have been no reason to premise all of section (b) on this very specific 

13    U.S. nexus if only one of the prongs of the section was meant to 

14    extend to conduct abroad.  So the nexus requirement supports the 

15    conclusion that all of subsection (b) was meant to reach outside of 

16    the United States—indeed that seems to be the goal of the airplane 




                                         ‐22‐ 
                             UNITED STATES V. EPSKAMP 

 1    provisions.”).  Yet we are also mindful that, in the typical case, 

 2    “generic terms like ‘any’ or ‘every’ do not rebut the presumption 

 3    against extraterritoriality.”  Kiobel, 133 S. Ct. at 1665. 

 4           Turning to § 959(c), the statute’s venue provision states that 

 5    “[a]ny person who violates this section shall be tried in the United 

 6    States district court at the point of entry where such person enters 

 7    the United States, or in the United States District Court for the 

 8    District of Columbia.”  21 U.S.C. § 959(c) (emphasis added).  There is 

 9    no serious dispute that “this section” refers to § 959 as a whole, 

10    including both § 959(b)(1) and (b)(2).  See United States v. Lawrence, 

11    727 F.3d 386, 393 (5th Cir. 2013) (observing that the venue provision 

12    “refers to the violation of any part of the entire section‐including § 

13    959(b)”).  In other words, the venue provision assumes that 

14    defendants under the statute—including those who violate § 

15    959(b)(2)—will usually be tried at their “point of entry” into the 




                                          ‐23‐ 
                             UNITED STATES V. EPSKAMP 

 1    United States, again suggesting that Congress intended the statute 

 2    as a whole to apply extraterritorially.  Id. 

 3          But other aspects of § 959(c) muddy the textual waters.  The 

 4    subsection contains an express extraterritoriality provision: “This 

 5    section is intended to reach acts of manufacturing or distribution 

 6    committed outside the territorial jurisdiction of the United States.”  

 7    As Epskamp emphasizes, § 959(c) mentions only “acts of 

 8    manufacture or distribution,” but not possession with intent to 

 9    distribute.  The doctrine of expressio unius est exclusio alterius thus 

10    permits, but does not require, us to infer that the exclusion of 

11    possession with intent to distribute from § 959(c) impliedly excludes 

12    such conduct from the statute’s extraterritorial application.  See 

13    Frank G. v. Bd. of Educ. of Hyde Park, 459 F.3d 356, 370 (2d Cir. 2006) 

14    (observing that expressio unius canon is merely “an aid to 

15    construction,” and not conclusive as to Congress’s intent (internal 

16    quotation marks omitted)); accord Barnhart v. Peabody Coal Co., 537 




                                         ‐24‐ 
                            UNITED STATES V. EPSKAMP 

 1    U.S. 149, 168 (2003) (“We do not read the enumeration of one case to 

 2    exclude another unless it is fair to suppose that Congress considered 

 3    the unnamed possibility and meant to say no to it.”).    

 4          Ultimately, we need not navigate the textual thicket presented 

 5    by 21 U.S.C. § 959.  Even assuming for the sake of argument that the 

 6    text of § 959(b) itself is insufficiently plain to overcome the 

 7    presumption against extraterritoriality, we conclude that the 

 8    statutory scheme and the context of the statute overcome the 

 9    presumption against extraterritoriality.  See RJR Nabisco, Inc. v. 

10    European Cmty., 136 S. Ct. 2090, 2102 (2016) (“While the presumption 

11    can be overcome only by a clear indication of extraterritorial effect, 

12    an express statement of extraterritoriality is not essential,” and 

13    “‘context can be consulted as well.’” (quoting Morrison, 561 U.S. at 

14    265)); Louis Vuitton Malletier S.A., 676 F.3d at 108 (“A particular 

15    statute’s plain meaning can best be understood by looking to the 

16    statutory scheme as a whole and placing the particular provision 




                                         ‐25‐ 
                              UNITED STATES V. EPSKAMP 

 1    within the context of that statute.”  (internal quotations omitted)).  

 2    The nature of § 959 specifically, and the structure of federal statutory 

 3    narcotics laws generally, render Epskamp’s preferred reading of the 

 4    statute illogical.  For instance, reading § 959(c) to limit the scope of § 

 5    959(b)(2) would have the peculiar effect of establishing a purely 

 6    domestic crime within a statute aimed at combatting international 

 7    narcotics smuggling and importation where every other provision 

 8    applies extraterritorially.  

 9           Further, reading § 959(b)(2) to proscribe only domestic 

10    conduct would render it a redundancy within the federal statutory 

11    framework.  Prior to § 959(b)’s enactment in 1986, 21 U.S.C. § 841(a) 

12    already made it unlawful for “any person . . . to manufacture, 

13    distribute . . . or possess with intent to . . . distribute” narcotics.  In 

14    other words, the purely domestic possession of narcotics with intent 

15    to distribute was already unlawful at the time of § 959(b)(2)’s 

16    enactment and Epskamp does not explain what further application 




                                           ‐26‐ 
                                        UNITED STATES V. EPSKAMP 

 1    the provision would have if limited exclusively to domestic 

 2    conduct.8  See, e.g., United States v. Massuet, 851 F.2d 111, 115 (4th Cir. 

 3    1988) (observing, in the context of a case where defendants were 

 4    arrested after aircraft landed in United States, that “21 U.S.C. § 

 5    841(a)(1) is virtually identical to section 959(b)(2) . . . . Section 

 6    841(a)(1) makes it unlawful for any person knowingly or 

 7    intentionally to ‘possess with intent to . . . distribute . . . a controlled 

 8    substance . . .’ anywhere the United States has jurisdiction.  The 

 9    elements of the crime denounced in sections 959(b)(2) and 841(a)(1) 

10    are similar”).  That § 959(b)(2) would otherwise be duplicative of § 

11    841(a) is a “most compelling indication” that Congress intended § 

12    959(b)(2) to have added extraterritorial effect.9  Bodye, 2016 WL 

                                                            
      8 That § 959(b) expressly contemplates possession with intent to distribute aboard 
      an aircraft is of no consequence, as the pre‐1986 understanding of § 841(a) 
      already criminalized domestic possession with intent to distribute aboard 
      aircraft.  See, e.g., United States v. Freeman, 498 F.2d 569, 571 (2d Cir. 1974); United 
      States v. Joly, 493 F.2d 672, 674 (2d Cir. 1974); United States v. Worthington, 544 
      F.2d 1275, 1277 (5th Cir. 1977); United States v. Driscoll, 632 F.2d 737 (9th Cir. 
      1980); United States v. Garcia, 672 F.2d 1349, 1353 (11th Cir. 1982).   
      9 In Bodye, Judge Bates further observed that “[a]t the motions hearing, Bodye’s 

      counsel suggested that, even without extraterritorial reach, § 959(b)(2) might 


                                                               ‐27‐ 
                                       UNITED STATES V. EPSKAMP 

1    1091058, at *3; accord Milner v. Dep’t of Navy, 562 U.S. 562, 575 (2011) 

2    (describing the “canon that statutes should be read to avoid making 

3    any provision superfluous, void, or insignificant,” (internal 

4    quotation marks omitted)).10   



                                                                                                                                         
     cover certain scenarios involving planes in flight that § 841 does not reach, but he 
     did not actually identify any such scenario.  Nor can the Court think of one.  In 
     any scenario, the conduct either did or didn’t occur within the territorial 
     jurisdiction of the United States; there is no netherworld that Bodye’s reading of 
     § 959(b)(2) would reach but § 841 would not.”  Bodye, 2016 WL 1091058, at *3.  We 
     agree with Judge Bates that—but for extraterritorial instances involving “any 
     United States citizen on board any aircraft, or any person on board an aircraft 
     owned by a United States citizen or registered in the United States,” 21 U.S.C. § 
     959(b)—we are hard‐pressed to imagine any scenario where § 959(b)(2) would 
     reach conduct beyond the scope of § 841(a).  This augurs strongly in favor of 
     finding that § 959(b)(2) applies extraterritorially.  See Yates v. United States, 135 S. 
     Ct. 1074, 1085 (2015) (rejecting proposed reading of a criminal statute where 
     party could not “explain what independent function [the related statute] would 
     serve if the [party] is right about the sweeping scope of [the statute at issue]”); id.  
     (“We resist a reading of [the statute at issue] that would render superfluous an 
     entire provision passed in proximity as part of the same Act”).   
     10 Indeed, the canon against superfluity applies with even greater force here 

     because the original versions of both § 841(a) and § 959 were enacted as part of 
     the Comprehensive Drug Abuse Prevention and Control Act of 1970, Pub. L. No. 
     91–513, § 401, 84 Stat. 1236, 1260–61 (1970).  Section 841, the “core provision,” of 
     the Act, “made it unlawful to manufacture, distribute, or possess with intent to 
     distribute a controlled substance within the United States,” whereas “Section 959, 
     by contrast, included an express extraterritorially provision.”  Knowles, 2016 WL 
     3365373, at *5.  “So the object behind enacting section 959 was to reach conduct 
     occurring outside the United States that would not be covered otherwise.”  Id. 
     (emphasis added).  In other words, contrary to the duplicative reading urged by 


                                                           ‐28‐ 
                                       UNITED STATES V. EPSKAMP 

 1           Finally, although not necessary to our determination, the 

 2    authoritative legislative history of § 959’s enactment strongly 

 3    confirms our reading of the statute’s text and structure.  See Hon. 

 4    Robert A. Katzmann, Statutes, 87 N.Y.U. L. Rev. 637, 670 (2012) 

 5    (“[A]uthoritative legislative history can be useful, even when the 

 6    meaning can be discerned from the statute’s language, to reinforce 

 7    or confirm a court’s sense of the text.”).   

 8           What is now § 959 was first enacted in 1970 as part of the 

 9    Comprehensive Drug Abuse Prevention and Control Act, Pub. L. 91‐

10    513, 84 Stat. 1236 (October 27, 1970).  Section 1009 of that Act—the 

11    precursor to what is now § 959—contained identical language to 

                                                                                                                                         
      Epskamp, the two provisions were deliberately enacted in tandem to 
      complement, rather than copy, one another.  
              We do not mean to suggest that the presumption against superfluity 
      necessarily trumps, by itself, the presumption against extraterritoriality in every 
      instance.  The Supreme Court has suggested that it does not.  See Aramco, 499 U.S. 
      at 253–54. And although courts “construe statutes to avoid surplusage whenever 
      possible,” Perez v. Westchester Cty. Dep’t of Corr., 587 F.3d 143, 155 (2d Cir. 2009), 
      “[t]he canon against surplusage is not an absolute rule,” Marx v. Gen. Revenue 
      Corp., 133 S. Ct. 1166, 1177 (2013). We rely on the canon against superfluity here 
      because it consistent with and reinforces our reading of the statute in other 
      respects. 
       


                                                           ‐29‐ 
                             UNITED STATES V. EPSKAMP 

 1    what was, at the time of Epskamp’s conviction, codified as §§ 959(a) 

 2    and 959(c).  The section, in relevant part, read: 

 3           SEC. 1009. It shall be unlawful for any person to manufacture 
 4           or  distribute  a  controlled  substance  in  schedule  I  or  II— 
 5            
 6                  (1) intending  that  such  substance  be 
 7                      unlawfully  imported  into  the  United 
 8                      States; or 
 9                       
10                  (2) knowing  that  such  substance  will  be 
11                      unlawfully  imported  into  the  United 
12                      States. 
13            
14           This section is intended to reach acts of manufacture or distribution 
15           committed outside the territorial jurisdiction of the United States. 
16            
17    Id. (emphasis added).  In other words, although the statute did not 

18    yet contain the aircraft provisions at issue in this appeal, the 

19    provision plainly applied extraterritorially in its entirety.  Indeed, 

20    those federal appeals court cases discussing this predecessor to § 959 

21    noted its obvious extraterritorial scope.  See, e.g., United States v. 

22    King, 552 F.2d 833, 850 (9th Cir. 1976) (“[T]he statute is expressly 

23    aimed at having extraterritorial effect . . . .”); United States v. Hayes, 




                                          ‐30‐ 
                                       UNITED STATES V. EPSKAMP 

 1    653 F.2d 8, 15 (1st Cir. 1981) (“In any event, another provision of the 

 2    1970 statute, making it a crime to manufacture or distribute a 

 3    controlled substance for purposes of unlawful importation into the 

 4    United States expressly applies to extraterritorial activity.  See 21 

 5    U.S.C. § 959.  The related provision before us contains no such 

 6    express statement.”); United States v. Perez‐Herrera, 610 F.2d 289, 290 

 7    (5th Cir. 1980) (citing § 959 in noting that “a penal statute may 

 8    clearly indicate that it governs extra‐territorial conduct”). 

 9           In 1986, Congress enacted the Anti‐Drug Abuse Act of 1986, 

10    Pub. L. 99‐570, 100 Stat. 3207 (1986).11  The Act split the prior version 

11    of the statutory text into subsections (a), titled “Manufacture or 

12    Distribution for Purpose of Unlawful Importation,” and (c), titled 

13    “Acts Committed Outside Territorial Jurisdiction of United States; 
                                                           
      11 As the government observes in its brief, Congress made several findings with 
      respect to the Act, including that American anti‐drug policy required “increased 
      emphasis on stopping narcotics traffickers in countries through which drugs are 
      transshipped” and “increased emphasis on the interdiction of drugs and drug 
      smugglers at the borders of the United States, in the air, at sea, and on the land.”  
      Pub. L. 99–570, § 3002, 100 Stat 3207, 3207‐73..  

       


                                                              ‐31‐ 
                            UNITED STATES V. EPSKAMP 

 1    Venue.”  The 1986 Act also added a new subsection (b)—

 2    “Possession, Manufacture, or Distribution By Person On Board 

 3    Aircraft.”  Id.  It is impossible to discern any possible reason as to 

 4    why Congress, if it actually intended § 959(b)(2) to apply solely to 

 5    domestic conduct, elected to place such a provision within an 

 6    existing statute that was expressly and wholly extraterritorial in 

 7    nature, coupled with another new subsection—§ 959(b)(1)—that was 

 8    likewise intended to apply extraterritorially.  The far more 

 9    reasonable inference is that Congress, believing the statute to 

10    already clearly apply extraterritorially in its entirety, added the 1986 

11    amendments concerning aircraft with the understanding that they, 

12    too, would apply extraterritorially.  See Bodye, 2016 WL 1091058, at 

13    *3 (noting that “the entirety of the original § 959 applied 

14    extraterritorially” and therefore Congress “might have casually 

15    assumed that a new subsection would as well”); Knowles, 2016 WL 

16    3365373, at *6 (“And the fact that the new provision was inserted in 




                                         ‐32‐ 
                            UNITED STATES V. EPSKAMP 

 1    the particular section of [the statute] that was already extraterritorial 

 2    in its entirety lends further support to the notion that Congress 

 3    expected it to have a similar reach.”).   

 4          In sum, the structure, context, and authoritative history of the 

 5    statute reveal Congress’s clear intent that the statute apply 

 6    extraterritorially in its entirety, including with respect to Epskamp’s 

 7    conduct.  

 8          B.     Section 959(b) Does Not Require a Defendant’s 
 9                 Knowledge of the Jurisdictional Element 
10           
11          Epskamp next argues that a non‐citizen defendant can only be 

12    liable under § 959(b) if they know that the aircraft upon which they 

13    are committing unlawful acts is registered in the United States or 

14    owned by a United States citizen.  He contends the government 

15    failed to adduce sufficient evidence that he possessed such 

16    knowledge and further argues that the District Court erred in 

17    instructing the jury that, in order to find him guilty, “the defendant 

18    need not know that the narcotics would be or were possessed on 


                                         ‐33‐ 
                                        UNITED STATES V. EPSKAMP 

 1    board an aircraft that was registered in the United States” and again 

 2    that “[t]he defendant doesn’t have to know that the aircraft was 

 3    registered in the United States.”  Joint App’x at 283‐84.  We disagree 

 4    and conclude both that the District Court’s instructions 

 5    appropriately reflected the law and that, accordingly, the 

 6    government was not required to adduce evidence of Epskamp’s 

 7    knowledge concerning the aircraft’s registration.12   

 8            Simply stated, nothing in the statute obliges the government 

 9    to prove that Epskamp knew the aircraft was registered in the 

10    United States.  To be sure, § 959(b) does contain a jurisdictional 


                                                            
      12 Epskamp did not object to the challenged jury charge below and, accordingly, 

      his claim on appeal is waived or forfeited.  See, e.g., Fogarty v. Near N. Ins. 
      Brokerage, Inc., 162 F.3d 74, 79 (2d Cir. 1998) (“A party who fails to object to a jury 
      instruction at trial waives the right to make that instruction the basis for an 
      appeal.”).  Indeed, the very instructions to which Epskamp now objects on 
      appeal were included in the Joint Proposed Requests to Charge he submitted to 
      the District Court in tandem with the government.  See United States v. Epskamp, 
      No. 1:12‐cr‐00120‐RJS‐2, ECF Docket No. 167.  Epskamp cannot—and indeed, 
      does not even attempt to—meet his burden of showing plain error in the District 
      Court’s instructions.  See, e.g., United States v. Feliciano, 223 F.3d 102, 115 (2d Cir. 
      2000); United States v. Vasquez, 267 F.3d 79, 87 (2d Cir. 2001).  Nonetheless, we 
      address this issue because it bears not only upon the District Court’s jury 
      instructions, but also Epskamp’s challenge to the sufficiency of the evidence.   


                                                               ‐34‐ 
                            UNITED STATES V. EPSKAMP 

 1    component; it limits its application to “any United States citizen on 

 2    board any aircraft, or any person on board an aircraft owned by a 

 3    United States citizen or registered in the United States.” 21 U.S.C. § 

 4    959(b).  But we have “repeatedly . . . refused to find knowledge of 

 5    the jurisdictional fact to be an essential element in prosecutions 

 6    under” various criminal statutes requiring, for instance, that the 

 7    criminal acts affect interstate or foreign commerce.  United States v. 

 8    Eisenberg, 596 F.2d 522, 526 (2d Cir. 1979) (“The element of interstate 

 9    transportation is merely a jurisdictional element, for which proof of 

10    the fact of transportation is proof enough.”); see also United States v. 

11    Green, 523 F.2d 229, 233‐34 (2d Cir. 1975) (“A substantive violation of 

12    18 U.S.C. § 659 does not require knowledge of the interstate or 

13    foreign character of the goods.  It is therefore unnecessary to prove 

14    such knowledge in order to establish a conspiracy violation.” 

15    (internal citations omitted)); United States v. Herrera, 584 F.2d 1137, 

16    1150 (2d Cir. 1978) (“Substantive cases brought under [18 U.S.C.] § 




                                         ‐35‐ 
                                       UNITED STATES V. EPSKAMP 

 1    1952 have been uniform in their holdings that it is unnecessary to 

 2    prove a defendant had actual knowledge of the jurisdictional 

 3    element, and that he actually agreed and intended to use interstate 

 4    facilities to commit a crime.”).

 5           The obvious exception to this rule is when the statute itself 

 6    requires knowledge of the jurisdictional element.  Such is the case 

 7    with other subsections in the current version of § 959, which 

 8    proscribe, for instance, the manufacture or distribution of chemicals 

 9    “knowing, or having reasonable cause to believe that the controlled 

10    substance will be unlawfully imported into the United States.”  21 

11    U.S.C. § 959(a).13  Epskamp disproves his own argument by citing to 

12    United States v. Londono‐Villa, 930 F.2d 994, 999 (2d Cir. 1991), in 
                                                           
      13 This language was added to § 959(a) as part of the Transnational Drug 
      Trafficking Act of 2015.  See supra note 6.  Substantively identical language, 
      included as part of the statute’s original enactment in 1970 and remaining after 
      the 1986 amendments, existed at the time of Epskamp’s conviction.  See 
      Comprehensive Drug Abuse Prevention and Control Act, Pub. L. 91‐513, 84 Stat. 
      1236 (October 27, 1970) (“SEC. 1009. It shall be unlawful for any person to 
      manufacture or distribute a controlled substance in schedule I or II— (1) 
      intending that such substance be unlawfully imported into the United States; or 
      (2) knowing that such substance will be unlawfully imported into the United 
      States.” (emphases added)).   


                                                              ‐36‐ 
                            UNITED STATES V. EPSKAMP 

 1    which we reversed a conviction under § 959(a) because the 

 2    government failed to “establish that the defendant knew the 

 3    narcotics were to be imported into the United States.”  But in 

 4    Londono‐Villa, we observed that the government was only required 

 5    to prove that knowledge “[i]n light of Congress’s conjoining the 

 6    knowledge/intent requirement with the term ‘import’” within that 

 7    particular subsection.  Id. at 998.  We also stated that Congress could 

 8    have used “one of its other formulations that would plainly reach all 

 9    actors outside of the United States who contribute to the 

10    international movement of narcotics regardless of their knowledge or 

11    intent as to destination.”  Id. (emphasis added).  Congress used just 

12    such a formulation in § 959(b) and, accordingly, there was no need 

13    for the government to establish that Epskamp knew the aircraft was 

14    registered in the United States. 

             

             




                                          ‐37‐ 
                            UNITED STATES V. EPSKAMP 

 1    II.   Prosecution of Epskamp in the United States Did Not 
 2          Violate Due Process  
             
 3          Epskamp also argues that, even if § 959(b)(2) can be read to 

 4    proscribe his conduct, application of the statute in this particular 

 5    instance would violate his constitutional right to due process of law.  

 6    He largely reiterates his arguments with respect to the statutory text, 

 7    contending that it violates due process both to prosecute his 

 8    extraterritorial conduct and to prosecute him in the United States 

 9    due to his ostensible ignorance of the aircraft’s registration in this 

10    country.  We again reject these arguments and conclude that 

11    prosecution of Epskamp within the United States was consistent 

12    with due process.  

13          A.    A Sufficient Nexus Existed Between Epskamp’s 
14                Extraterritorial Conduct and the United States 
15                 
16          In United States v. Yousef, we adopted the Ninth Circuit’s 

17    “sufficient nexus” test for determining whether the extraterritorial 

18    application of federal criminal law comported with constitutional 




                                         ‐38‐ 
                             UNITED STATES V. EPSKAMP 

 1    due process.  Accordingly, “[i]n order to apply extraterritorially a 

 2    federal criminal statute to a defendant consistently with due process, 

 3    there must be a sufficient nexus between the defendant and the 

 4    United States, so that such application would not be arbitrary or 

 5    fundamentally unfair.” 327 F.3d 56, 111 (2d Cir. 2003) (quoting 

 6    United States v. Davis, 905 F.2d 245, 248–49 (9th Cir. 1990)).  “For non‐

 7    citizens acting entirely abroad, a jurisdictional nexus exists when the 

 8    aim of that activity is to cause harm inside the United States or to 

 9    U.S. citizens or interests.”  United States v. Al Kassar, 660 F.3d 108, 

10    118 (2d Cir. 2011); cf. United States v. Ali, 718 F.3d 929, 946 (D.C. Cir. 

11    2013) (noting that Al Kassar “only tells us when such a nexus exists, 

12    not when it is absent”).  Where Congress expressly intends for a 

13    statute to apply extraterritorially, as we conclude it did here, the 

14    “burden is a heavy one” for a defendant seeking to show that 




                                         ‐39‐ 
                                       UNITED STATES V. EPSKAMP 

 1    extraterritorial application of the statute violates due process.  Ali, 

 2    718 F.3d at 944 n.7.14 

 3           Epskamp contends that no sufficient nexus exists in the 

 4    present case because his conduct occurred outside the United States 

 5    and was not intended to cause harm within the United States.  We 

 6    disagree.   The government’s evidence showed that the conspirators 

 7    deliberately sought out a United States‐flagged aircraft in order to 

 8    avoid the scrutiny to which they were subjected when initially using 

 9    a Dominican‐flagged aircraft.  See Joint App’x at 245.  UC‐1, one of 

10    the undercover pilots, testified that he flew to Miami to arrange for 

11    the rental of a “cold plane,” meaning that it did not have any 


                                                           
        Indeed, only one reported federal appellate case has held that an insufficient 
      14

      nexus existed in an instance where Congress expressly intended a statute to 
      apply extraterritorially.  See United States v. Perlaza, 439 F.3d 1149, 1168 (9th Cir. 
      2006).  But in Perlaza, there was no evidence that the narcotics seized aboard a 
      foreign‐flagged vessel manned by a foreign crew had any connection at all to the 
      United States.  Irrespective of due process concerns, such facts would fail to meet 
      § 959(b)’s statutory requirement that the extraterritorial conduct involve a 
      “United States citizen on board any aircraft, or any person on board an aircraft 
      owned by a United States citizen or registered in the United States.” 21 U.S.C. § 
      959(b).  Thus, the instant case is factually and legally distinguishable from 
      Perlaza.   


                                                              ‐40‐ 
                            UNITED STATES V. EPSKAMP 

 1    problems with the authorities and was not suspected of drug 

 2    smuggling.  See United States v. Epskamp, No. 1:12‐cr‐00120‐RJS‐2, 

 3    ECF Docket No. 190 at 285, 430‐33.  The United States plainly has an 

 4    interest in prosecuting narcotics conspiracies that dispatch 

 5    participants into the United States in order to secure United States‐

 6    registered aircraft with the deliberate intent to exploit the perceived 

 7    authority and lawfulness of such aircraft.  Cf. Al Kassar, 660 F.3d at 

 8    119 (“If an undercover operation exposes criminal activity that 

 9    targets U.S. citizens or interests or threatens the security or 

10    government functions of the United States, a sufficient jurisdictional 

11    nexus exists notwithstanding that the investigation took place 

12    abroad and focused only on foreign persons.”). 

13          B.     Epskamp’s Ignorance of the Aircraft’s Registration in 
14                 the United States Does Not Implicate Due Process  
15             
16          Epskamp further argues that, even if the United States does 

17    have an interest in prosecuting crimes aboard United States‐

18    registered aircraft, due process bars prosecution of him in this case 


                                         ‐41‐ 
                             UNITED STATES V. EPSKAMP 

 1    because he was ignorant of this particular aircraft’s country of 

 2    origin.  He contends that he therefore did not receive fair warning 

 3    that he faced prosecution in the United States.  Not so.  Knowledge 

 4    of the aircraft’s country of registration is legally irrelevant for 

 5    purposes of due process.  “The idea of fair warning is that ‘no man 

 6    shall be held criminally responsible for conduct which he could not 

 7    reasonably understand to be proscribed.’” Al Kassar, 660 F.3d at 119 

 8    (quoting Bouie v. City of Columbia, 378 U.S. 347, 351 (1964)).  “Fair 

 9    warning does not require that the defendants understand that they 

10    could be subject to criminal prosecution in the United States so long 

11    as they would reasonably understand that their conduct was 

12    criminal and would subject them to prosecution somewhere.”  Id;   

13    United States v. Martinez‐Hidalgo, 993 F.2d 1052,  1056 (3d Cir. 1993) 

14    (“Inasmuch as the trafficking of narcotics is condemned universally 

15    by law‐abiding nations, we see no reason to conclude that it is 

16    ‘fundamentally unfair’ for Congress to provide for the punishment 




                                         ‐42‐ 
                                      UNITED STATES V. EPSKAMP 

1    of persons apprehended with narcotics on the high seas.”).  Here, 

2    Epskamp’s behavior was “self‐evidently criminal,” see Al Kassar, 660 

3    F.3d at 119, and he had every reason to anticipate prosecution for his 

4    conduct.15  In sum, no due process violation occurred when 

5    Epskamp was haled into United States court.  

6                                               CONCLUSION 

7           In sum, for the foregoing reasons and the reasons stated in the 

8    separate summary order filed today, we AFFIRM the judgment of 

9    the District Court.   



                                                          
     15 The sole case upon which Epskamp relies, United States v. Sidorenko, 102 F. 
     Supp. 3d 1124, 1127 (N.D. Cal. 2015), is irrelevant.  In that case, the District Court 
     first determined that the criminal statutes at issue—including, inter alia, bribery 
     under 18 U.S.C. § 666(a) and wire fraud under 18 U.S.C. § 1343—did not, by their 
     own terms, apply extraterritorially, effectively rendering its alternative due 
     process holding obiter dicta.  See Sidorenko, 102 F. Supp. 3d at 1127.  Even 
     considering its due process analysis for its persuasiveness, the case is plainly 
     distinguishable, not least of all because § 959 is expressly intended to apply 
     extraterritorially to combat international narcotics smuggling, whereas the 
     bribery and wire fraud statutes in Sidorenko were aimed at domestic conduct.  
     Further, the defendant in Sidorenko was a non‐citizen whose conduct entirely 
     took place abroad without the aim of harming an interest of the United States.  
     Id. at 1133.  Here, Epskamp’s conduct occurred aboard a United States‐registered 
     aircraft that was itself directly retrieved from the United States by a perceived 
     member of the conspiracy.   


                                                             ‐43‐